          Case 2:20-cv-05512-MMB Document 13 Filed 01/15/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NASHA BAXLEY                                                CIVIL ACTION
                          v.                                NO. 20-5512
STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY


                ORDER RE DEFENDANT’S PARTIAL MOTION TO DISMISS

        AND NOW, this 15th day of January, 2020, after careful consideration of Defendant State

Farm’s Motion to Dismiss (ECF 6) and Plaintiff Nasha Baxley’s Response (ECF 7), for the reasons

stated in the attached memorandum, it is hereby ORDERED that Defendant’s Motion to Dismiss

Count II of Plaintiff’s Complaint is GRANTED, without prejudice, and with leave to file an

amended complaint within 30 days.




                                                             BY THE COURT:
                                                             s/ Michael M. Baylson
                                                             _______________________________
                                                             MICHAEL M. BAYLSON, U.S.D.J.



O:\CIVIL 20\20-5512 Baxley v State Farm\20cv5512 Order Re MTD.docx




                                                        1
